COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 THOMAS LEONARD,                                §                No. 08-14-00139-CR

                       Appellant,               §                  Appeal from the

 v.                                             §                120th District Court

 THE STATE OF TEXAS,                            §             of El Paso County, Texas

                       State.                   §                (TC# 20110D02415)

                                              §
                                            ORDER

       Pending before the Court is Appellant’s motion to reconsider its ruling on his motion to

void the judgment and dismiss the underlying prosecution.           The motion to reconsider is

DENIED. Appellant’s motion also includes his twelfth request for an extension of time in which

to file his brief. During the last several months, Appellant has repeatedly delayed filing his brief

while he filed motions and original proceedings. The basis for Appellant’s extension motion is

that he has been working on an “extensive” motion to abate the appeal for an out-of-time motion

for new trial. The Court has been patient with Appellant, but when we granted Appellant’s tenth

extension motion, we admonished him that failure to file the brief by the deadline could result in

the appeal being submitted without briefs as authorized by TEX.R.APP.P. 38.8(b). The Court

then granted Appellant an eleventh extension and admonished him that no further extensions

would be considered. Appellant has ignored the Court’s orders and has not filed his brief.

                                                 1
Ordinarily, the Court is required to order the trial court to conduct a hearing to determine

whether the brief has not been filed due to ineffective assistance of counsel and whether

Appellant wishes to continue with the appeal. A hearing is unnecessary in this case because

Appellant is representing himself on appeal and it is clear Appellant intends to continue with his

appeal. Appellant’s motion for an extension of time to file his brief is DENIED. The appeal will

be submitted on the record and without briefs. TEX.R.APP.P. 38.8(b).

       IT IS SO ORDERED this 7th day of September, 2016.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.




                                                2